Title: From George Washington to Presley Nevill, 16 June 1794
From: Washington, George
To: Nevill, Presley


               
                  Sir,
                  Philadelphia June 16. 1794
               
               I should have written to you at an earlier period but for the extreme hurry into which I was thrown at the close of the Session of Congress (wch did not terminate before monday last)—and from my not having adverted, in time, to the Pittsburgh Post day of last week. This letter (as I shall set out for Virginia tomorrow) is left to go by next Saturdays mail.
               Enclosed is a blank power authorising Mr Charles Morgan, or any other with whose name you shall fill it to collect the rents arising from my land in Fayette & Washington Counties in this State; together with such arrearages as may be due for the preceding years if any there be. Another blank is also left which I pray you to fill up with the pr centage to be allowed as a compensation for the trouble & expence of collection.  The inducements to this are <1s>t because I do not recollect what Colo. Ca<nnon> has been allowed for his services—and 2dly because there is no invariable allowance established. Places & circumstances varying it.
               A Letter for Colo. Cannon is also enclosed requesting him to give the necessary information to his Successor, and to desire that he would discontinue all further agency in my business.  This letter is left open for your insertion of the name of his
                  
                  successor. The emolument, arising from this collection, is too trifling to become an object worthy of your acceptance, or I should never have enquired for another before I had offered it to you.
               From the experience of many years I have found distant property in land, more pregnant of perplexit<ies> than profit; I have therefore resolved to sell all I hold on the western wate<rs,> if I can obtain the prices which I conceive their quality—their situation—& other advantages would authorise me <to> expect. Conversing with Mr Ross [(]one of your Senators) on this subject a day or two before he left the City—he gave it to me, as his opinion that the present Juncture was favorable for the sale of my land in this State, and was so obliging as to offer his services to effect it. He thought the quality of my land in Fayette County, together with the improvements, & show of Iron Ore within less than 30 yards of the Mill door ought, on credit, to command six dollars. The other I have always held at four dollars. The first tract contains 1644 acres besides the usual allowance of Six pr Ct<—the> latter 2813 acs. by the patent, but measures more than 3000 acs. by a sub<sequ>ent Survey.
               If, Sir, as you live in Pittsburgh (the probable mart of enquiry after land in that country) you should find it convenient, and not militating with any plans of your own to make mention of mine & to aid Mr Ross in the sale of these tracts it would oblige me.
               If a fourth of the purchase money is paid at the time of conveyance, <a> credit of four, five or six years mig<ht> be allowed for the remainder; provided it is fully secured; and the interest thereon regularly paid at one of the Banks in this State, Baltimore, George-Town, or Alexandria. To receive this without trouble, & with punctuality as it becomes due, will be insisted upon.
               My Land on the Ohio & Great Kanhawa Rivers, amounting to 32,373 a. was once sold for Sixty five thousand French crowns, to a French Gentleman, who was very competent to the payment, at the time the contract was made; but getting a little embarrassed in his finances by the Revolution in his Country, by mutual agreement the bargain was cancelled.  Lately, I have been in treaty for the same land, at three dollars and a third pr acre, for the whole quan<tity;> but it being connected with other m<atters> is not likely to result in a bargain as I once expected and therefore I am at liberty to seek another market.
               To give a further description of these lands than to say they
                  
                  are the cream of the Country in which they are: that they were the first choice of it; and that the whole is on the margin of the Rivers and bounded thereby for 58 miles would be unnecessary to you who must have a pretty accurate idea of them & their value. But it may not be amiss to add for the information of others that the quantity before mentioned is contained in seven Surveys—to wit—three on the Ohio East <s>ide between the mouths of the little and <grea>t Kanhawa. The first, is the first <large> bottom below the mouth of the little Ka<nha>wa containing 2314 acs. & is bounded by the river 5¼ miles. The 2d is the <4th> large bottom on the same side of the River, about 16 miles lower down, containing 2448 acs. bounded by the river 3<¼> miles. The 3d is the next large bottom, 3½ miles below, & opposite, nearly, to the great bend containing 4395 acs. with a margin on the river of 5 miles. The other four tracts are on the Great Kanhawa. the first of them contains 10,990 acrs. on the west side & begins within two or three miles of the mouth of it & bounded thereby for more than 17 miles. The 2d is on the East side of the River a little higher up containing 7276 acs. & bounded by the River 13 miles—The other two are at the mouth of Cole River on both sides and in the fork thereof containing together 4950 acs.—and like the others are all interval land, having a front upon the water of twelve miles.
               Besides these, I have the round bottom, opposite to Pipe Creek, about 15 miles below Wheeling, which contains 587 Acs. with 2½ miles front on the river, & of quality inferior to none thereon. and 234½ acs. at the Great Meadows on Braddocks Road with the allowances.
               For the whole of these tracts taken together, I would allow seven years credit, without requiring a fourth of the purchase money to be paid down provided the principal is amply secured and the interest also, in the manner before mentioned, for to have no disappointment or trouble in the receipt of this must be a Sine qua non. If the tracts are sold separately, I should expect a fourth of the purchase to be paid down and more than 3¼ dollars pr acre for the round bottom & the t<ra>ct of 10990 Acs. on the Great Kanh<awa, knowing> from my own view the extraordinary value of these tracts. With very great esteem I am Dear Sir Your Obedt Hble Servt
               
                  Go: Washington
               
             